DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,335,506. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 11,335,506 discloses the limitations of the Instant Application.
	In re claim 1, U.S. Patent 11,335,506 discloses a ceramic electronic component comprising: 
a body including a capacitance formation portion including a dielectric layer and a plurality of internal 5electrodes disposed to face each other with the dielectric layer interposed therebetween and forming capacitance and protective portions disposed on upper and lower surfaces of the capacitance formation portion, the internal electrodes being exposed through side surfaces of the body; and 
10external electrodes including electrode layers respectively disposed on the side surfaces of the body and conductive resin layers respectively disposed on the electrode layers, the electrode layers being connected to the plurality of internal electrodes, wherein ta2/ta1 is 0.05 or greater and 15less than 1.0, 
where ta1 is a thickness of each of the electrode layers at a central portion of the capacitance formation portion and ta2 is a thickness of each of the electrode layers at a boundary between the capacitance formation portion and the protective 20portion, wherein each of the electrode layers extends at least onto the upper and lower surfaces of the body and comprises conductive metal and glass (Claim 1).
	In re claim 2, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 1, as explained above. U.S. Patent 11,335,506 further discloses wherein the ta2/ta1 is in a range from 0.05 to 0.1 (Claim 1).
In re claim 3, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 1, as explained above. U.S. Patent 11,335,506 does not disclose wherein 20the external electrodes are formed by the dipping method. However, this claim is considered to be a product by process claim since the claim language is directed to the step required to the external electrodes.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
In re claim 4, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 1, as explained above. U.S. Patent 11,335,506 further discloses wherein a thickness of each of the internal electrodes is 1 µm 5or less, and a thickness of the dielectric layer is less than 2.8 µm (Claim 2).
In re claim 5, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 1, as explained above. U.S. Patent 11,335,506 further discloses wherein td>2*te in which a thickness of each of the internal 10electrodes is te and a thickness of the dielectric layer is td (Claim 3).
In re claim 6, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 1, as explained above. U.S. Patent 11,335,506 further discloses wherein each of the conductive resin layers includes one or more conductive metals selected from the group consisting of copper 15(Cu), silver (Au), nickel (Ni), alloys thereof, and a base resin (Claim 4).
In re claim 7, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 1, as explained above. U.S. Patent 11,335,506 further discloses wherein each of the external electrodes further includes an Ni 20plating layer formed on the conductive resin layer and an Sn plating layer formed on the Ni plating layer (Claim 5).
In re claim 8, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 1, as explained above. U.S. Patent 11,335,506  further discloses wherein the body includes third and fourth surfaces connected to 25the upper and lower surfaces and opposing each other, and fifth and sixth surfaces connected to the upper, lower, third and fourth surfaces, and opposing each other, the internal electrodes include a first internal 21electrode spaced apart from the fourth surface and exposed to the third surface and a second internal electrode spaced apart from the third surface and exposed to the fourth surface, and the external electrodes include first and second external 5electrodes respectively connected to the first and second internal electrodes (Claim 6).
In re claim 9, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 8, as explained above. U.S. Patent 11,335,506 further discloses wherein L is 3.2 mm or less and W is 2.5 mm or less in which a 10distance between the third surface and the fourth surface of the body is L and a distance between the fifth surface and the sixth surface of the body is W (Claim 7).
In re claim 10, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 8, as explained above. U.S. Patent 11,335,506 further discloses wherein 15L is 2.0 mm or less and W is 1.2 mm or less in which a distance between the third surface and the fourth surface of the body is L and a distance between the fifth surface and the sixth surface of the body is W (Claim 8).
	In re claim 11, U.S. Patent 11,335,506 discloses a ceramic electronic component comprising: 
a body comprising a capacitance formation portion, an upper protective portion and a lower protective portion, the capacitance formation portion comprising first internal electrodes and second internal electrodes stacked alternately 25in a thickness direction, exposed through side surfaces of the body, and separated by dielectric layers interposed therebetween, the upper protective portion being disposed in a length-width plane above a topmost of the first and second 22internal electrodes, and the lower protective portion being disposed in the length-width plane below a bottommost of the first and second internal electrodes;
a first external electrode disposed in a width-thickness 5plane to be in contact with the first internal electrodes; and 
a second external electrode disposed in the width-thickness to be in contact with the second internal electrodes, 
wherein the first and second external electrodes each 10include an electrode layer satisfying 0.05 ta2/ta1 < 1.0, where ta1 is a thickness of the electrode layer at a central portion of the capacitance formation portion and ta2 is a thickness of the electrode layer at a boundary between the capacitance portion and either of the upper or lower protective 15portions, wherein each of the electrode layers extends at least onto upper and lower surfaces of the body and comprises conductive metal and glass (Claim 9).
	In re claim 12, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 11, as explained above. U.S. Patent 11,335,506 further discloses wherein each of the electrode layers satisfies 0.05 ≤ ta2/ta1 ≤ 0.1 (Claim 9).
In re claim 13, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 11, as explained above. U.S. Patent 11,335,506 does not disclose wherein 20the external electrodes are formed by the dipping method. However, this claim is considered to be a product by process claim since the claim language is directed to the step required to the external electrodes.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
In re claim 14, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 11, as explained above. U.S. Patent 11,335,506 further discloses wherein the body has first and second surfaces in the length-width plane opposing each other in the thickness 5direction, third and fourth surfaces in the width-thickness plane opposing each other in a length direction, and fifth and sixth surfaces in the length-thickness plane opposing each other in a width direction, the first and second external electrodes being disposed respectively on the third and fourth 10surfaces (Claim 10).
	In re claim 15, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 11, as explained above. U.S. Patent 11,335,506 further discloses wherein the first and second external electrodes each further include a conductive resin layer disposed on the electrode layer, 15and a plating layer disposed on the conductive resin layer (Claim 11).
	In re claim 16, U.S. Patent 11,335,506 discloses the ceramic electronic component of claim 11, as explained above. U.S. Patent 11,335,506 further discloses wherein the plating layer comprises a first plating layer comprising nickel disposed on the conductive resin layer and 20a second plating layer comprising tin disposed on the first plating layer (Claim 12).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US Publication 2010/0119816) in view of Makino et al. (US Publication 2017/0271083).


    PNG
    media_image1.png
    358
    603
    media_image1.png
    Greyscale

Figure 3(c) of Shimokawa with Examiner’s Comments (Figure 3(c)EC)
In re claim 1, Shimokawa discloses a ceramic electronic component comprising: 
a body (32 – Figure 3, ¶58) including a capacitance formation portion (CF – Figure 3(c)EC) including a dielectric layer and a plurality of internal electrodes disposed to face each other with the dielectric layer interposed therebetween and forming capacitance (¶56-58, Figure 3) and protective portions (portions of 32 on either side of CF – Figure 3(c)EC) disposed on upper and lower surfaces of the capacitance formation portion, the internal electrodes being exposed through side surfaces of the body (32 – Figure 3) (¶56-58); and 
external electrodes (33 – Figure 3, ¶33) including electrode layers (33 – Figure 3; Note that the external electrodes are the electrode layers) respectively disposed on the side surfaces of the body (32 – Figure 3; Note that the side surfaces of 32 are top and bottom surfaces of 32 in Figure 3) the electrode layers being connected to the plurality of internal electrodes (¶56-58) (Figure 3), wherein each of the electrode layers (33 – Figure 3) extends at least onto the upper and lower surfaces of the body (32 – Figure 3; Note that the left and right surfaces of 32 in Figure 3 are the upper and lower surfaces, respectively). 
Shimokawa does not disclose conductive resin layers respectively disposed on the electrode layers, and 
wherein ta2/ta1 is 0.05 or greater and less than 1.0, where ta1 is a thickness of each of the electrode layers at a central portion of the capacitance formation portion and ta2 is a thickness of each of the electrode layers at a boundary between the capacitance formation portion and the protective portion, and the electrode layers comprise conductive metal and a glass.
Makino discloses conductive resin layers (62 – Figure 4, ¶60, ¶90) disposed on first layer external electrodes (61 – Figure 4, ¶60).
Makino further discloses first layer external electrodes (61 – Figure 4, ¶60) wherein ta2/ta1 is 0.05 or greater, where ta1 (X1 – Figure 4, ¶74) is a thickness of each of the electrode layers (61 – Figure 4) at a central portion of the capacitance formation portion (Figure 3, Figure 4) and ta2 (X2 – Figure 4, ¶73) is a thickness of each of the electrode layers at a boundary between the capacitance formation portion (22 – Figure 3, Figure 4) and the protective portion (21 – Figure 3, Figure 4) (¶81, Figure 11; Note that the thickness of the external electrode layer, 61, is in the most preferable range of 3 µm to 5 µm. Figure 11 shows a data point indicating a difference between the thickest and thinnest portion of the electrode layer to be between 0.5 µm and 1 µm. This satisfies the claimed ratio.).
Makino further discloses each of the electrode layers (61 – Figure 4) comprises conductive metal and glass (¶136-144).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for the first external electrode layer as described by Makino to provide for a component that has little variation in resistance (¶207 – Makino) while additionally incorporating a conductive resin layer to resist structural defects due to impacts.
	In re claim 3, Shimokawa in view of Makino discloses the ceramic electronic component of claim 1, as explained above. Shimokawa does not disclose wherein 20the external electrodes are formed by the dipping method. However, this claim is considered to be a product by process claim since the claim language is directed to the step required to the external electrodes.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
In re claim 4, Shimokawa in view of Makino discloses the ceramic electronic component of claim 1, as explained above. Shimokawa does not disclose wherein a thickness of each of the internal electrodes is 1 µm or less, and a thickness of the dielectric layer is less than 2.8 µm.
Makino discloses a thickness of each of the internal electrodes (35, 36 – Figure 3) is 1 µm (¶52) or less, and a thickness of the dielectric layer (20 – Figure 3, Figure 4) is less than 2.8 µm (¶48).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for internal electrodes and dielectric layers to provide for a device having desired capacitance and ESR characteristics. 
In re claim 5, Shimokawa in view of Makino discloses the ceramic electronic component of claim 1, as explained above. Shimokawa does not disclose td > 2*te in which a thickness of each of the internal electrodes is te and a thickness of the dielectric layer is td.
Kayatani discloses td > 2*te in which a thickness of each of the internal electrodes is te and a thickness of the dielectric layer is td (Table 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for internal electrodes and dielectric layers to provide for a device having desired capacitance and ESR characteristics.
In re claim 6, Shimokawa in view of Makino discloses the ceramic electronic component of claim 1, as explained above. Shimokawa does not disclose wherein each of the conductive resin layers includes one or more conductive metals selected from the group consisting of cooper (Cu), silver (Au), nickel (Ni), alloys thereof, and a base resin (¶49-50).
Makino discloses wherein each of the conductive resin layers (62 – Figure 4) includes one or more conductive metals selected from the group consisting of cooper (Cu), silver (Au), nickel (Ni), alloys thereof, and a base resin (¶90, ¶93).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for the first external electrode layer as described by Makino to provide for a component that has little variation in resistance (¶207 – Makino) while additionally incorporating a conductive resin layer to resist structural defects due to impacts.
In re claim 7, Shimokawa in view of Makino discloses the ceramic electronic component of claim 1, as explained above. Shimokawa does not disclose wherein each of the external electrodes further includes an Ni plating layer formed on the conductive resin layer and an Sn plating layer formed on the Ni plating layer.
Makino discloses wherein each of the external electrodes further includes an Ni plating layer formed on the conductive resin layer and an Sn plating layer formed on the Ni plating layer (63 – Figure 4, ¶60, ¶98).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the inventions to incorporate the plating layers as described by Makino to aid in a solder mounting process of the ceramic electronic component. 
In re claim 8, Shimokawa in view of Makino discloses the ceramic electronic component of claim 1, as explained above. Shimokawa further discloses wherein the body includes third and fourth surfaces (top and bottom surfaces of 32 – Figure 3) connected to the upper and lower surfaces and opposing each other, and fifth and sixth surfaces (surfaces not shown in Figure 3. However, these surfaces are facing towards and away from the viewer in Figure 3) connected to the upper, lower, third, and fourth surfaces, and opposing each other, 
the internal electrodes include a first internal electrode spaced apart from the fourth surface and exposed to the third surface and a second internal electrode spaced apart from the third surface and exposed to the fourth surface (Figure 3(c) EC, ¶56-58), and 
the external electrodes include first and second external electrodes (top and bottom 33 of 32 – Figure 3) respectively connected to the first and second internal electrodes (Figure 3(c)EC, ¶56-58).
In re claim 9, Shimokawa in view of Makino discloses the ceramic electronic component of claim 8, as explained above. Shimokawa further discloses wherein L is 3.2 mm or less and W is 2.5  mm or less in which a distance between the third surface and the fourth surface of the body is L and a distance between the fifth surface and the sixth surface of the body is W (¶87).
In re claim 10, Shimokawa in view of Makino discloses the ceramic electronic component of claim 8, as explained above. Shimokawa further discloses wherein L is 2.0 mm or less and W is 1.2  mm or less in which a distance between the third surface and the fourth surface of the body is L and a distance between the fifth surface and the sixth surface of the body is W (¶87).
	In re claim 10, Shimokawa discloses a ceramic electronic component comprising: 
a body (32 – Figure 3) comprising a capacitance formation portion (CF – Figure 3(c)EC), an upper protective portion (portion of 32 to the left of CF – Figure 3(c)EC) portion and a lower protective portion (portion of 32 to the right of CF – Figure 3(C)EC), the capacitance formation portion comprising first internal electrodes and second internal electrodes stacked alternately in a thickness direction (Figure 3(c)EC, ¶56-58), exposed through side surfaces of the body (top and bottom surfaces of 32 – Figure 3(c)EC), and separated by dielectric layers interposed therebetween (¶56-58), the upper protective portion being disposed in a length-width plane above a topmost of the first and second internal electrodes (Figure 3, ¶56-58), and the lower protective portion being disposed in the length-width plane below a bottommost of the first and second internal electrodes (Figure 3, ¶56-58); 
a first external electrode (top 33 – Figure 3(c)EC) disposed in a width-thickness plane to be in contact with the first internal electrodes (¶56-58, Figure 3); and 
a second external electrode (bottom 33 – Figure 3(c)EC) disposed in the width-thickness to be in contact with the second internal electrodes (¶56-58, Figure 3), wherein each of external electrodes comprise electrode layers extending at least onto upper and lower surfaces of the body (left and right of 32 – Figure 3(c)EC). 
Shimokawa does not disclose wherein the first and second external electrodes each include an electrode layer satisfying 0.05 ≤ ta2/ta1 < 1.0, where ta1 is a thickness of the electrode layer at a central portion of the capacitance formation portion and ta2 is a thickness of the electrode layer at a boundary between the capacitance portion and either of the upper or lower protective portions, and the electrode layers comprise conductive metal and a glass.
Makino discloses external electrodes (110, 120 – Figure 3, ¶58) including an electrode layer (61 – Figure 3, Figure 4) satisfying ta2/ta1 ≥ 0.5 , where ta1 (X1 – Figure 4) as a thickness of the electrode layer at a central portion of 15the capacitance formation portion (22 – Figure 3, Figure 4) and ta2 (X2 – Figure 4) is a thickness of the electrode layer at a boundary between the capacitance portion and either of the upper or lower protective portion (upper or lower 21 – Figure 3, Figure 4). (¶81, Figure 11; Note that the thickness of the external electrode layer, 61, is in the most preferable range of 3 µm to 5 µm. Figure 11 shows a data point indicating a difference between the thickest and thinnest portion of the electrode layer to be between 0.5 µm and 1 µm. This satisfies the claimed ratio.).
Makino further discloses each of the electrode layers (61 – Figure 4) comprises conductive metal and glass (¶136-144).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for the first external electrode layer as described by Makino to provide for a component that has little variation in resistance (¶207 – Makino) while additionally incorporating a conductive resin layer to resist structural defects due to impacts.
In re claim 13, Shimokawa in view of Makino discloses the ceramic electronic component of claim 11, as explained above. Shimokawa does not disclose wherein 20the external electrodes are formed by the dipping method. However, this claim is considered to be a product by process claim since the claim language is directed to the step required to the external electrodes.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
In re claim 14, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 10, as explained above. Shimokawa further discloses wherein the body has first and second surfaces in the length-width plane opposing each other in the thickness direction (left and right surfaces of 32 – Figure 3(c)EC), third and fourth surfaces (top and bottom surfaces of 32 – Figure 3(c)EC) in the width-thickness plane opposing each other in a length direction, and fifth and sixth surfaces (surfaces not shown in Figure 3. However, these surfaces are facing towards and away from the viewer in Figure 3) in the length-thickness plane opposing each other in a width direction, the first and second external electrodes (top and bottom 33 – Figure 3(C)EC) being disposed respectively on the third and fourth surfaces (Figure 3(c)EC).
In re claim 15, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 10, as explained above. Shimokawa does not disclose the first and second external electrodes each further include a conductive resin layer disposed on the electrode layer, and a plating layer disposed on the conductive resin layer.
Makino discloses conductive resin layers (62 – Figure 4, ¶60, ¶90) disposed on first layer electrodes (61 – Figure 4, ¶60) and a plating layer (63 – Figure 4) disposed on the first layer electrodes (61 – Figure 4) of each of the first and second external electrodes (110, 120 – Figure 3).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for the first external electrode layer as described by Makino to provide for a component that has little variation in resistance (¶207 – Makino) while additionally incorporating a conductive resin layer to resist structural defects due to impacts.
In re claim 16, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 11, as explained above. Shimokawa does not disclose wherein the plating layer comprises a first plating layer comprising nickel disposed on the conductive resin layer and a second plating layer comprising tin disposed on the first plating layer.
Makino discloses the plating layer further includes an Ni plating layer formed on the conductive resin layer and an Sn plating layer formed on the Ni plating layer (63 – Figure 4, ¶60, ¶98).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the inventions to incorporate the plating layers as described by Makino to aid in a solder mounting process of the ceramic electronic component. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park et al. (US Publication 2018/0068795)			Figure 3
Jeon et al. (US Publication 2013/0182368)			Figure 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848